Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on September 8, 2021, Applicant has presented persuasive arguments to overcome the prior art rejections assessed in the Non-final Office Action filed on July 7, 2021.  In addition, based on Applicant’s filing of a terminal disclaimer on September 8, 2021, the double patenting rejection has been overcome.
Applicant’s attorney made two main arguments in the response to July 7, 2021 Non-final Office Action, which was filed on September 7, 2021.  The most persuasive argument was as follows:
Siebel does not appear to indicate that the tracked and/or stored statuses of such processing steps support reproducing the state of a network device during a live operating session, as required by claim 1.

	With respect to the limitation which recites “deriving, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules,” the rejection under 35 U.S.C. § 103 made the following assertions based on Siebel et al. (US 2017 /0006135 A1) citations : 
The integration component 202 tracks and stores the status of each processing step in a data load process and provides task-level status ([(0161]). The sensor and network health application analyzes data from communication logs between sensors, network traffic logs, sensor and network hardware specifications, using a combination of expert rule based analytics and machine learning algorithms to assign a health index to each sensor and network asset on the system ([0485]).


Applicant’s argument regarding telemetry is that Siebel’s statuses are not based on telemetry data, and that argument is not persuasive.  Siebel discloses that data emanates from sensors and traffic logs, and although Siebel does not refer to the data as telemetry, such data is consistent with the industry standard definition of telemetry, as follows:
Telemetry, in general, is a term for technologies that accommodate collecting information in the form of measurements or statistical data, and forward it to IT systems in a remote location. This term can be used in reference to many different types of systems, such as wireless systems using radio, ultrasonic or infrared technologies, or some types of systems operating over telephone or computer networks. Others may use different strategies like SMS messaging. www.techopedia.com/definition/14853/telemetry.

However, even though Siebel does disclose the collection of telemetry data, Applicant is correct that it does not teach a live operating session, or the reproduction of the device state during such a session.
Therefore, Claims 1-20 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454